          Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 1 of 55



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

                                      )
FREEDOM PATH, INC.                    )
Cogency Global                        )
1601 Elm St., Ste. 4360               )
Dallas, TX 75201                      )
                                      )
                                      )
      Plaintiff,                      )
                                      )
                   v.                 )
                                      )        Civil Case No. 20-1349
                                      )
INTERNAL REVENUE SERVICE              )
1111 Constitution Ave., N.W.          )
Washington, D.C. 20004                )
                                      )
CHARLES P. RETTIG,                    )
COMMISSIONER OF THE                   )
  INTERNAL REVENUE SERVICE            )
1111 Constitution Ave., N.W.          )
Washington, D.C. 20004                )
                                      )
DEPARTMENT OF THE TREASURY            )
United States Department of the       )
  Treasury,                           )
1500 Pennsylvania Ave., N.W.          )
Washington, D.C. 20220                )
                                      )
STEVEN MNUCHIN,                       )
SECRETARY OF THE TREASURY             )
United States Department of the       )
  Treasury,                           )
1500 Pennsylvania Ave., N.W.          )
Washington, D.C. 20220                )
                                      )
and                                   )
                                      )
UNITED STATES OF AMERICA              )
Serve:                                )
The Honorable William Barr            )
              Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 2 of 55



Attorney General of the United States       )
  of America                                )
950 Pennsylvania Ave., NW                   )
Washington, D.C. 20530                      )
                                            )
      Defendants.                           )
                                            )


                     FREEDOM PATH, INC.’S COMPLAINT
                 FOR DECLARATORY AND INJUNCTIVE RELIEF

      Plaintiff Freedom Path, Inc. (“Freedom Path”) brings this action and complains

as follows:

                             NATURE OF THE ACTION

      1.       This lawsuit raises, among other things, both a facial challenge and an

as-applied challenge to the constitutionality of the “facts and circumstances” test

adopted by the Internal Revenue Service (“IRS”) in its Revenue Ruling 2004-6 (the

“Facts and Circumstances Test”). The 11-factor Facts and Circumstances Test was

expressly used by the IRS to evaluate Freedom Path’s speech—as well as many

others’—and it was used to justify the denial of Freedom Path’s IRS Form 1024

Application for Recognition of Exemption under § 501(a) (“Application for

Exemption”) as a 26 U.S.C. § 501(c)(4) organization.

      2.       There is no constitutional or objective way to administer a test as vague

and subjective as the Facts and Circumstances Test. Because of its constitutional

failings, it causes nonprofit organizations such as Freedom Path to limit their

associations and self-censor their public communications—constitutional harms that

cannot and should not be allowed. The Facts and Circumstances Test, and its

application in this case, is a textbook example of an unconstitutionally vague law. See
FREEDOM PATH’S COMPLAINT                                                              2
           Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 3 of 55



Thomas v. Collins, 323 U.S. 516, 535 (1945) (vague tests place the speaker wholly at

the mercy of the varied understandings of hearers). The Facts and Circumstances

Test, and its application in this case, also violates the First Amendment’s guarantees

of free speech and association—especially because it is substantially overbroad. See

Broadrick v. Oklahoma, 413 U.S. 601 (1973).

      3.     These constitutional deficiencies, which result in the self-censorship of

nonprofit organizations, necessitate findings that the IRS’s Facts and Circumstances

Test is: (1) an intolerably vague test for administering the Internal Revenue Code in

violation of the Fifth Amendment’s Due Process Clause and the First Amendment’s

Free Speech Clause; (2) an unconstitutional burden on the right to free speech under

the First Amendment; and (3) a substantially overbroad regulation of speech in

violation of the First Amendment.

      4.     In addition to the constitutional deficiencies, the IRS’s application of the

Facts and Circumstances Test here to deny Freedom Path’s application for 26 U.S.C.

§ 501(c)(4) status—thereby effectively rendering it a 26 U.S.C. § 527 “political

organization”—violates the Administrative Procedure Act in many ways. For

example, the IRS’s decision was contrary to law and was arbitrary and capricious.

                          JURISDICTION AND VENUE

      5.     The Court has jurisdiction over this case under 28 U.S.C. § 1331

(Federal Question), 28 U.S.C. § 2201 (Declaratory Judgment Act), and 26 U.S.C.

§ 7428 (Declaratory Judgments Relating to Status and Classification of Certain

Organizations).



FREEDOM PATH’S COMPLAINT                                                               3
             Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 4 of 55



      6.      The federal government defendants have waived their sovereign

immunity in this action pursuant to 5 U.S.C. § 702 and 28 U.S.C. § 2201.

      7.      Venue is proper in this Court under 26 U.S.C. § 7428 and 28 U.S.C.

§ 1391(e)(1)(A)-(C).

      8.      This action is properly brought under 26 U.S.C. § 7428(a) because

Freedom Path received a letter from Defendant IRS on February 20, 2020 issuing a

final adverse determination that Freedom Path did not qualify for exemption from

federal income tax under 26 U.S.C. § 501(a) as an organization described in

§ 501(c)(4) (“Determination Letter”).

      9.      This action is also properly brought under 26 U.S.C. § 7428(b) because

Freedom Path has exhausted the administrative remedies available to it within the

IRS by timely taking all reasonably steps to secure a final determination.

      10.     This Court has personal jurisdiction over Defendants.

                                        PARTIES

      11.     Plaintiff Freedom Path is a nonprofit corporation organized under the

Texas Business Organizations Code. Freedom Path was formed and operates as a

social welfare organization pursuant to 26 U.S.C. § 501(c)(4).

      12.     Defendant Internal Revenue Service is an agency of the United States

that is responsible for administration and enforcement of provisions of the Internal

Revenue Code, as well as other IRS rules, regulations, policies, procedures, and

practices.




FREEDOM PATH’S COMPLAINT                                                          4
            Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 5 of 55



      13.    Defendant Charles P. Rettig is being sued in his official capacity as the

Commissioner of Internal Revenue. He serves as the head of the Internal Revenue

Service.

      14.    Defendant Department of the Treasury is an agency in the Executive

Branch of the Federal Government responsible for, among other things, the Internal

Revenue Service.

      15.    Defendant Steven T. Mnuchin is being sued in his official capacity as

the Secretary of the Treasury. He serves as the head of the Department of the

Treasury.

      16.    The United States of America is a proper defendant pursuant to 5 U.S.C.

§ 702, 26 U.S.C. § 7431(a), and 28 U.S.C. § 1346(e).

            STATEMENT OF FACTS AND LEGAL BACKGROUND

      17.    Freedom Path is a Texas nonprofit corporation formed to promote the

social welfare within the meaning of 26 U.S.C. § 501(c)(4). The mission of the

organization is to promote and defend the causes that recognize the individual rights

and liberties guaranteed to all Americans in the greatest governing document ever

conceived: the United States Constitution. Nothing in Freedom Path’s organizational

documents or in its public statements indicates that Freedom Path has the primary

purpose of influencing the results of an election.




FREEDOM PATH’S COMPLAINT                                                            5
            Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 6 of 55



A.    The IRS’s Facts and Circumstances Test To Determine Whether
      Advocacy Communications Constitute Issue Advocacy or Political
      Campaign Intervention is Vague, Ambiguous, Arbitrary, and
      Unlawfully Burdens Free Speech.

      18.    The IRS’s subjective Facts and Circumstances Test is unlawfully vague,

ambiguous, arbitrary, and unconstitutional—both facially and as applied to Freedom

Path’s speech at issue here.

      19.    The IRS has even acknowledged the need for “sharper” rules that would

afford “greater certainty” to the public and the government. See Notice of Proposed

Rulemaking: Guidance for Tax-Exempt Social Welfare Organizations on Candidate

Related Political Activities, 78 Fed. Reg. 71535, 71536-37 (Nov. 29, 2013).

      20.    The IRS has publicly acknowledged that the Facts and Circumstances

Test has “created considerable confusion for both the public and the IRS.” Id. at 72536

(“In addition, ‘[t]he distinction between campaign intervention and social welfare

activity, and the measurement of the organization’s social welfare activities relative

to its total activities, have created considerable confusion for both the public and the

IRS in making appropriate § 501(c)(4) determinations.’ The Treasury Department

and the IRS recognize that both the public and the IRS would benefit from clearer

definitions of these concepts.”) (quoting Daniel Werfel, Charting a Path Forward at

the IRS: Initial Assessment and Plan of Action 28 (June 24, 2013)).

      21.    26 U.S.C. § 501(a) states that “An organization described in subsection

(c) or (d) . . . shall be exempt from taxation under this subtitle unless such exemption

is denied by section 502 or 503.” 26 U.S.C. § 501(a).




FREEDOM PATH’S COMPLAINT                                                              6
            Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 7 of 55



      22.    Section 501(c)(4) provides that an organization may qualify for

exemption if it is “not organized for profit but operated exclusively for the promotion

of social welfare.” 26 U.S.C. § 501(c)(4). The IRS has stated that an organization

satisfies this standard and is operated exclusively for the promotion of social welfare

under § 501(c)(4) if it is “primarily engaged in promoting in some way the common

good and general welfare of the people of the community.” 26 C.F.R. § 1.501(c)(4)-

1(a)(2)(i). See also Rev. Rul. 81-95, 1981-1 C.B. 332 (stating that an organization must

be primarily engaged in activities that promote social welfare).

      23.    Section 501(c)(4) organizations include “[c]ivic leagues or organizations

not organized for profit but operated exclusively for the promotion of social welfare,

or local associations of employees, the membership of which is limited to the

employees of a designated person or persons in a particular municipality, and the net

earnings of which are devoted exclusively to charitable, educational, or recreational

purposes.” 26 U.S.C. § 501(c)(4)(A).

      24.    As the IRS has previously explained:

      Although the promotion of social welfare within the meaning of section
      1.501(c)(4)-1 of the regulations does not include political campaign
      activities, the regulations do not impose a complete ban on such
      activities for section 501(c)(4) organizations. Thus, an organization may
      carry on lawful political activities and remain exempt under section
      501(c)(4) as long as it is primarily engaged in activities that promote
      social welfare.

Rev. Rul. 1981-95, 1981-1 C.B. 332.

      25.    In contrast to § 501(c)(4), § 527 of the Internal Revenue Code regulates

and covers, as “political organizations,” those organizations whose primary purpose



FREEDOM PATH’S COMPLAINT                                                              7
             Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 8 of 55



is influencing or attempting to influence elections. See 26 U.S.C. § 527(e)(1)-(2)

(“political organization” means an organization “operated primarily for the purpose”

of accepting contributions and making expenditures “for an exempt function”—that

is, “influencing or attempting to influence” elections).

       26.     Section 527 imposes a tax for each year on the taxable income of every

“political organization.” Id. § 527(b). “Political organization” means “a party,

committee, association, fund, or other organization (whether or not incorporated)

organized and operated primarily for the purpose of directly or indirectly accepting

contributions or making expenditures, or both, for an exempt function.” Id.

§ 527(e)(1). An “exempt function” means “the function of influencing or attempting to

influence the selection, nomination, election, or appointment of any individual to any

Federal, State, or local public office or office in a political organization, or the election

of Presidential or Vice-Presidential electors, whether or not such individual or

electors     are   selected,   nominated,   elected,   or   appointed.”    Id.   § 527(e)(2).

“‘[C]ontributions’ includes a gift, subscription, loan, advance, or deposit, of money, or

anything of value, and includes a contract, promise, or agreement to make a

contribution, whether or not legally enforceable.” Id. § 271(b)(2); see id. § 527(e)(3).

“‘[E]xpenditures’ includes a payment, distribution, loan, advance, deposit, or gift, of

money, or anything of value, and includes a contract, promise, or agreement to make

an expenditure, whether or not legally enforceable.” Id. § 271(b)(3); see id. § 527(e)(4).

       27.     With respect to the IRS’s review process as it relates to the evaluation

of an organization’s expenses for public communications, the IRS examines the



FREEDOM PATH’S COMPLAINT                                                                   8
            Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 9 of 55



communications to determine whether a given communication constitutes “issue

advocacy” (or other social-welfare-related activity) or an expenditure for political

campaign intervention that constitutes an “exempt function” under § 527(e)(2).

      28.    Crucially, a number of significant practical consequences flow from

being deemed a § 527 political organization—in addition to clear tax consequences.

      29.    For example, a § 501(c)(4) organization that is not a “political

organization” under § 527 generally benefits from additional tax exemptions

compared to a § 527 organization.

      30.    Plus, § 501(c)(6) trade associations, § 501(c)(5) labor unions, and other

§ 501(c)(4) organizations choose whether to associate with, and help fund the speech

of, a § 501(c)(4) organization based on whether the potential recipient’s tax-exempt

status is in good standing. Otherwise, the other organizations, in turn, risk their

respective tax-exempt statutes simply by making donations to a group the IRS may

soon determine is primarily engaged in “political activity” rather than genuine issue

advocacy.

      31.    Additionally, a § 527 political organization is forced to disclose its donors

by filing with the Secretary of the Treasury either a series of reports (including pre-

and post-election reports) or monthly reports. 26 U.S.C. § 527(j)(2)(A)-(B). The

contents of these reports must include “[t]he amount, date, and purpose of each

expenditure made to a person if the aggregate amount of expenditures to such person

during the calendar year equals or exceeds $500 and the name and address of the

person (in the case of an individual, including the occupation and name of employer



FREEDOM PATH’S COMPLAINT                                                                9
            Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 10 of 55



of such individual).” Id. § 527(j)(2)(3)(A) (emphasis added). In addition, the

organization must disclose “[t]he name and address (in the case of an individual,

including the occupation and name of employer of such individual) of all contributors

which contributed an aggregate amount of $200 or more to the organization during

the calendar year and the amount and date of the contribution.” Id. § 527(j)(2)(3)(B)

(emphases added).

      32.     The Secretary of the Treasury is generally required to disclose—to the

public—the name and address of any contributor to a § 527 political organization. See

26 U.S.C. § 6104(b), (d)(3)(A).

      33.     But “501(c) organizations . . . are not required to publicly disclose their

donors.” McCutcheon v. FEC, 572 U.S. 185, 224 (2014) (citing 26 U.S.C. § 6104(d)(3)).

      34.     Firms in the finance industry and many of the employees who work for

them are strictly prohibited or severely limited in their ability to make political

contributions, including to a group the IRS may soon determine has a “primary

purpose” of political activity. See 17 C.F.R. § 275 (Securities and Exchange

Commission Rules against political contributions by investment advisors); Municipal

Securities Rulemaking Board Rule G-37(b).

      35.     These significant consequences, among others, of being deemed a § 527

political organization versus a § 501(c)(4) organization—and the significant

consequences of the IRS’s primary purpose analysis to determine both—highlight the

need for a clear test for determining organizations’ primary purposes.




FREEDOM PATH’S COMPLAINT                                                              10
            Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 11 of 55



      36.     Pursuant    to   Revenue       Ruling   2004-6,   however,   whether   an

organization’s communication constitutes “issue advocacy” (permissible as a

§ 501(c)(4)’s primary purpose) or an “exempt function” for influencing elections

(triggering § 527 political organization status) is not made with reference to any

clearly defined bright-line rules.

      37.     Instead, this analysis is based on a highly subjective evaluation of all

the facts and circumstances of each case. See Rev. Rul. 2004-6, 2004-1 C.B. 328 (“All

the facts and circumstances must be considered to determine whether an expenditure

for an advocacy communication relating to a public policy issue is for an exempt

function under § 527(e)(2).”). Revenue Ruling 2004-6 applies to evaluate the political

activities of § 501(c)(4), 501(c)(5), and 501(c)(6) organizations.

      38.     Revenue Ruling 2004-6 lists 11 factors to be considered, but very clearly

indicates that the list is non-exhaustive:

      In facts and circumstances such as those described in the six situations,
      factors that tend to show that an advocacy communication on a public
      policy issue is for an exempt function under § 527(e)(2) include, but are
      not limited to, the following:

   a) The communication identifies a candidate for public office;

   b) The timing of the communication coincides with an electoral campaign;

   c) The communication targets voters in a particular election;

   d) The communication identifies that candidate’s position on the public
      policy issue that is the subject of the communication;

   e) The position of the candidate on the public policy issue has been raised
      as distinguishing the candidate from others in the campaign, either in
      the communication itself or in other public communications; and



FREEDOM PATH’S COMPLAINT                                                             11
            Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 12 of 55



   f) The communication is not part of an ongoing series of substantially
      similar advocacy communications by the organization on the same issue.

Rev. Rul. 2004-6, 2004-1 C.B. 328 (emphasis added).

      39.     On the other hand,

      In facts and circumstances such as those described in the six situations,
      factors that tend to show that an advocacy communication on a public
      policy issue is not for an exempt function under § 527(e)(2) include, but
      are not limited to, the following:

   a) The absence of any one or more of the factors listed in a) through f)
      above;

   b) The communication identifies specific legislation, or a specific event
      outside the control of the organization, that the organization hopes to
      influence;

   c) The timing of the communication coincides with a specific event outside
      the control of the organization that the organization hopes to influence,
      such as a legislative vote or other major legislative action (for example,
      a hearing before a legislative committee on the issue that is the subject
      of the communication);

   d) The communication identifies the candidate solely as a government
      official who is in a position to act on the public policy issue in connection
      with a specific event (such as a legislator who is eligible to vote on the
      legislation); and

   e) The communication identifies the candidate solely in the list of key or
      principal sponsors of the legislation that is the subject of the
      communication.

Id. (emphasis added).

      40.     In sum, Revenue Ruling 2004-6 presents a lengthy, yet non-exhaustive,

series of factors that may or may not (“tend to”) indicate that a communication is for

an exempt function under § 527(e)(2), and the IRS reserves the right to apply factors

not listed. No single factor is determinative or predominates. The 11 factors are not



FREEDOM PATH’S COMPLAINT                                                              12
            Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 13 of 55



weighted against each other, and the ruling acknowledges that other unspecified

facts and circumstances may be equally relevant, varying on a case-by-case basis.

      41.     In addition, Revenue Ruling 2004-6 presents six hypothetical

“situations.” Each situation, however, simply lays out an isolated set of facts and

states a result in those circumstances. There is little reasoning provided for in the

result beyond a simple restatement of the applicable factors.

      42.     For example, language in Scenario 1 of Revenue Ruling 2004-6 suggests

that one object of the “facts and circumstances” evaluation may be to determine if the

expenditure supports or opposes a candidacy based on an issue. See Rev. Rul. 2004-

6, Situation 1 (“Therefore, there is nothing to indicate that Senator A’s candidacy

should be supported or opposed based on this issue.”). The other five scenarios,

however, do not include such language.

      43.     Revenue 2004-6 states that each situation involves a communication

that identified a candidate before an election, appeared shortly before an election,

and targeted voters in an election. While it states that no factor weighs more than

another, it does not offer clear guidance explaining how the IRS could consider these

three factors alone and when a factor may not be material at all to an analysis.

      44.     At best, Revenue Ruling 2004-6 indicates what might be considered

relevant in some circumstances, leaving a reader to guess at the ruling’s meaning

more generally. The ruling fails to provide the real-world, objective guidance needed

by both those who form and operate social welfare organizations and by IRS

employees who are charged with enforcing the law.



FREEDOM PATH’S COMPLAINT                                                            13
            Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 14 of 55



      45.     Recent decisions of the U.S. Supreme Court indicate that the use of the

multi-factor test employed in Revenue Ruling 2004-6 is constitutionally infirm and

that specific factors identified in the two Revenue Rulings may not be valid gauges of

the presence or absence of “political” or “campaign” activity.

      46.     The Supreme Court has cast doubt on similarly formless multifactor

tests. As the Court explained in Citizens United v. Federal Election Commission:

      In fact, after this Court in [FEC v. Wisconsin Right to Life] adopted an
      objective “appeal to vote” test for determining whether a communication
      was the functional equivalent of express advocacy, . . . the FEC adopted
      a two-part, 11-factor balancing test to implement WRTL’s ruling. . . .

      This is precisely what WRTL sought to avoid. WRTL said that First
      Amendment standards “must eschew the ‘open-ended rough-and-tumble
      of factors,’ which ‘invit[es] complex argument in a trial court and a
      virtually inevitable appeal.’” . . . Government officials pore over each
      word of a text to see if, in their judgment, it accords with the 11-factor
      test they have promulgated. This is an unprecedented governmental
      intervention into the realm of speech.

558 U.S. 310, 334-36 (2010) (citations omitted).

      47.     Specific factors identified in the Facts and Circumstances Tests are also

of questionable validity.

      48.     First, the U.S. Supreme Court has specifically held that the fact that a

communication “coincides with an electoral campaign” or is “delivered close in time

to the election” is irrelevant to determining whether the communication is or is not

genuine issue advocacy. Cf. Rev. Rul. 2004-6, 2004-1 C.B. 328 (“The timing of the

communication coincides with an electoral campaign.”).

      49.     In FEC v. Wisconsin Right to Life (“WRTL”), the Court considered the

Bipartisan Campaign Reform Act’s restrictions on “electioneering communications,”

FREEDOM PATH’S COMPLAINT                                                            14
            Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 15 of 55



which “by definition air just before a primary or general election.” 551 U.S. 449, 471

(2007) (controlling op. of Roberts, C.J.). The Court found the timing of advertisements

to be “unpersuasive” with respect to determining whether a communication should

be deemed the functional equivalent of express advocacy. The Court emphasized that

“a group can certainly choose to run an issue ad to coincide with public interest rather

than a floor vote.” Id. at 472. The unmistakable message, which fully comports with

common sense, is that both officeholders and citizens are most engaged in issue

debates, and paying the most attention to substantive policy matters, during periods

of time close to elections. As a result, it makes perfect sense that issue advocacy

messages would be delivered during these time periods, when the relevant actors are

most engaged and most receptive to issue advocacy. Finally, the Court made clear

that a group’s decision not to continue running advertisements on an issue after an

election “does not support an inference that the ads were the functional equivalent of

electioneering,” because in that case, “the debate had changed.” Id. at 473. It is often

the case that elections change the terms of a debate; this is one of their purposes.

      50.     Second, whether a communication is “part of an ongoing series of

substantially similar advocacy communications,” Rev. Rul. 2004-6, 2004-1 C.B. 328

(emphasis added), appears to favor established, single-issue interest groups, and

accordingly “identifies certain preferred speakers.” Citizens United, 558 U.S. at 340.

This factor suggests that a communication made by an established, single-issue

interest group may be presumed to be “issue advocacy,” while the exact same

communication made by either a new organization or a broad multi-issue advocacy



FREEDOM PATH’S COMPLAINT                                                               15
            Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 16 of 55



organization is more likely to be treated as “political campaign intervention.” But

neither the identity of a speaker, nor that speaker’s past communications, has any

bearing on whether a given communication is issue advocacy or political/campaign

advocacy. Instead, prioritizing certain speakers over others is “a constitutional

wrong” the Supreme Court has repeatedly warned against. Id. This factor appears to

do precisely that.

      51.     Third, the IRS’s treatment of discussion of issues on which candidates

differ (“whether the issue addressed in the communication has been raised as an issue

distinguishing candidates for a given office”) appears to serve no purpose other than

to discourage non-profit organizations from discussing the most important issues.

And, of course, “[d]iscussion of issues cannot be suppressed simply because the issues

may also be pertinent in an election”—as important issues are. WRTL, 551 U.S. at

474. There is little purpose in communicating about issues on which everyone already

agrees. The most important and consequential policy and legislative issues almost

always involve matters on which officeholders and candidates disagree, sometimes

strongly, and the fact that they may disagree on an issue raised in an advocacy

communication has no bearing on whether that communication is genuine issue

advocacy.

      52.     Fourth, to the extent that most of the factors used by the IRS focus on

contextual or external considerations, as compared to objectively examining the

communication within its own “four corners,” those factors are constitutionally

suspect. The U.S. Supreme Court has stated very clearly that “contextual factors . . .



FREEDOM PATH’S COMPLAINT                                                           16
            Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 17 of 55



should seldom play a significant role in the inquiry. Courts need not ignore basic

background information that may be necessary to put an ad in context . . . but the

need to consider such background should not become an excuse for discovery or

broader inquiry of the sort we have just noted raises First Amendment concerns.” Id.

at 473.

      53.     Furthermore, “regulations authorizing tax exemptions may not be so

unclear as to afford latitude for subjective application by IRS officials.” Big Mama

Rag, Inc. v. United States, 631 F.2d 1030, 1034 (D.C. Cir. 1980). “Vague laws are not

tolerated for a number of reasons”: (a) the law must “inform[] those subject to the law

of its meaning”; and (b) the law must “provid[e] officials with explicit guidelines in

order to avoid arbitrary and discriminatory enforcement.” Id. at 1035. “These

standards are especially stringent, and an even greater degree of specificity is

required, where, as here, the exercise of First Amendment rights may be chilled by a

law of uncertain meaning.” Id. (collecting cases). Yet the Facts and Circumstances

Test is replete with factors whose inclusion provides no notice and can only increase

arbitrary enforcement—chilling speech as a result.

      54.     Under the Facts and Circumstances Test, the IRS’s approach to

determining whether speech is political campaign intervention is “we know it when

we see it.” Id. at 1040 (citing Jacobellis v. Ohio, 378 U.S. 184, 197 (1964) (Stewart, J.,

concurring)). Social welfare organizations must guess how much of each kind of

activity is allowed and whether they should track their activities based on the amount

of dollars spent, the amount of time spent, or any of a number of other measures. See,



FREEDOM PATH’S COMPLAINT                                                               17
            Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 18 of 55



e.g., Judith E. Kindell & John Francis Reilly, Election Year Issues 350-52 (2002),

https://www.irs.gov/pub/irs-tege/eotopici02.pdf.

      55.     For instance, Revenue Ruling 2004-6 asks whether a “communication is

targeted at voters in a particular election”—but it is very difficult to draw any

conclusions about how this factor is relevant, either as a matter of law or common

sense. In all six hypothetical scenarios addressed in the Revenue Ruling, the

expenditures described are “targeted to voters,” but in Scenarios 1, 2, and 5 the

expenditure is not deemed to be for an exempt function, while in Scenarios 3, 4, and

6 the expenditure is deemed to be for an exempt function. These examples fail to

indicate how the “targeted to voters” factor matters one way or another in the

analysis. For its part, the IRS seems to agree: “targeted to voters” is not one of the

factors listed in Revenue Ruling 2007-41 applicable to 501(c)(3) organizations. See

Rev. Rul. 2007-41, 2007-1 C.B. 1421 (“Whether an organization is participating or

intervening directly or indirectly, in any political campaign on behalf of or in

opposition to any candidate for public office depends on all the facts and

circumstances of each case.”).

      56.     This makes sense: Genuine issue advocates are silenced if they are not

permitted to encourage an elected official’s own constituents to urge that official to

change his or her position on a matter of public importance. Elected officials are only

accountable to their own constituents, largely consisting of voters, and it is those

voters who must be reached if an organization hopes to change the official’s position.




FREEDOM PATH’S COMPLAINT                                                            18
            Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 19 of 55



In short, because this factor could apply to almost all issue advocacy the law is meant

to protect, it can only be wielded to punish certain issue advocacy.

      57.      Acknowledging that no “well established interpretation or principal of

tax law” exists, the IRS has declined to issue guidance on the distinctions between

Revenue Ruling 2004-6 and Revenue Ruling 2007-41 addressing political campaign

intervention.1 In response to an information request, the IRS specifically declined to

answer (1) whether the application of the two sets of factors would result in different

rulings, and (2) which revenue ruling applies to the primary purpose test for

qualification as a § 501(c)(4) organization. See IRS Information Letter 501.3800,

527.03-00 (Issued Jan. 14, 2013).

      58.      No court has ever had the opportunity to definitively review on the

merits the IRS’s Facts and Circumstances Test set forth in this Revenue Ruling.

      59.      Recently, the courts have recognized the IRS’s evasive efforts to preclude

this review.

      60.      The Ninth Circuit, in concluding that case was moot because IRS had

abated the tax, nevertheless observed that IRS could have abated the tax to avoid

judicial scrutiny:

      This set of facts may be capable of repetition, given Catholic Answers’
      assertion that it will engage in similar political speech in the future . . .
      However, should this set of facts recur, the case will not evade review
      because it will be clear then, while it is not now, that the IRS has




1Revenue Ruling 2007-41 discusses political campaign intervention in the context of
501(c)(3) organizations.

FREEDOM PATH’S COMPLAINT                                                              19
            Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 20 of 55



      intentionally maneuvered to avoid judicial scrutiny and will not be
      permitted to engage in evasion of this kind.

Catholic Answers, Inc. v. United States, 438 F. App’x 640, 641 (9th Cir. 2011)

(unpublished).

      61.     Likewise, in Christian Coalition of Florida, Inc. v. United States, the

Eleventh Circuit found that a similar challenge to the Facts and Circumstances

Test was moot because IRS had refunded the organization’s disputed taxes in full

and cautioned:

      This point also highlights the possibility that, should a similar dispute
      over CC-FL’s tax exempt status arise in a future tax refund suit, the
      “voluntary cessation” exception to mootness may have a role to play if
      the IRS fails to refund the disputed taxes within the six month statutory
      period, and then later refunds the taxes after litigation begins, solely to
      deprive the court of jurisdiction and without any independent basis for
      granting the refund. We offer no opinion on the merits of a voluntary
      cessation claim presented under such circumstances, as those
      circumstances do not describe the case currently before us.

662 F.3d 1182, 1196 n.13 (11th Cir. 2011).

      62.     The Constitution does not allow this degree of vagueness, particularly

when First Amendment rights are involved.

      63.     The void-for-vagueness doctrine requires the law to be so clear that “men

of common intelligence” need not “guess as to its meaning.” See Hynes v.

Mayor & Council of Borough of Oradell, 425 U.S. 610, 620 (1976).

      64.     The Facts and Circumstances Test does not meet that standard, it was

arbitrarily used and unevenly applied by the IRS to analyze Freedom Path’s speech

and deny Freedom Path’s tax exemption. It has also chilled the speech of Freedom

Path and other organizations.


FREEDOM PATH’S COMPLAINT                                                                20
            Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 21 of 55



B.    The IRS Subjected Freedom Path To A Lengthy Application Process.

      Pre-2020 Process.

      65.     On March 7, 2011, Freedom Path submitted to the IRS a complete

Application for Exemption as a § 501(c)(4) organization.

      66.     On or about June 15, 2011, Freedom Path’s counsel spoke with Ronald

Bell, an IRS employee.

      67.     Ronald Bell confirmed that Freedom Path’s Application for Exemption

had been assigned to him for processing on March 30, 2011.

      68.     Nearly one year later, on February 13, 2012, the IRS sent Freedom Path

a set of voluminous and probing requests for additional information.

      69.     Among other requests, this letter attempted to force Freedom Path to

disclose the names of its donors.

      70.     The Treasury Inspector General for Tax Administration (“TIGTA”)

Report would later determine that similar requests were unnecessary to determining

Freedom Path’s tax-exempt status. See generally TIGTA, Inappropriate Criteria Were

Used to Identify Tax-Exempt Applications for Review 3 (May 14, 2013),

https://www.treasury.gov/tigta/auditreports/2013reports/201310053fr.pdf     (“TIGTA

Report”).

      71.     Despite the unprecedented nature of the requests, Freedom Path

complied with most, providing comprehensive responses to the IRS on June 3, 2012.

Freedom Path did not, however, provide a list of its donors, as requested, since such




FREEDOM PATH’S COMPLAINT                                                          21
            Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 22 of 55



information is not relevant to an organization’s qualification for tax exemption under

26 U.S.C. § 501(c)(4).

      72.     The IRS then sat on Freedom Path’s Application for Exemption for

another eight months, neither responding nor seeking additional information from

Freedom Path until February 20, 2013.

      73.     Freedom Path felt the negative effects of the application process long

before then, however. By May 2012, Freedom Path had grown increasingly concerned

about the potential of paying taxes on donations it received, both in the past and in

the future, if a determination of tax-exempt status was not issued. Declaration of

Scott Bensing ¶ 12 (“Bensing Decl.”). It similarly was concerned about disclosing its

donors, who made contributions under the expectation of privacy. See id. So Freedom

Path self-censored its advocacy, stopped its active fundraising activities, and ran out

of money to pay its legal fees. See id. ¶¶ 12, 14, 15.

      74.     In a letter dated February 20, 2013, IRS agent Joseph Herr sent

Freedom Path additional requests for information regarding its communications and

activities. See IRS Feb. 20, 2013 Information Request, attached as Exhibit 1.

      75.     Freedom Path provided some responses to Mr. Herr’s requests, but it

largely declined to provide more detailed information because the IRS had just

illegally disclosed Freedom Path’s confidential tax information to the news

organization ProPublica. See Freedom Path Response to IRS 3, attached as Exhibit

2.




FREEDOM PATH’S COMPLAINT                                                            22
            Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 23 of 55



      76.       Freedom Path’s apprehension was justified: The illegal release of other

organizations’ tax information had resulted in administrative complaints being filed

against the organizations, which further chilled exercise of their First Amendment

rights.

      77.       Around the same time, Freedom Path’s counsel co-signed a letter to the

IRS expressing grave concern about the unlawful disclosures of tax returns.

      78.       On April 24, 2013, the IRS sent Freedom Path a follow-up letter, with

Mr. Herr’s February 2013 letter attached, stating that Freedom Path was required to

provide the additional information requested in the Herr letter or “we will close your

case” and “you may lose your right to ask a court for a declaratory judgment on your

exempt status.” IRS Request for Additional Information at 1 (Apr. 24, 2013), attached

as Exhibit 3.

      79.       Just sixteen days later, on May 10, 2013, Lois Lerner, then-Director of

Exempt Organizations, apologized publicly on behalf of the IRS for a pattern of

intentionally and systematically targeting conservative organizations that applied

for tax exemptions for additional and unconstitutional scrutiny. See Zachary A.

Goldfarb & Karen Tumulty, IRS admits targeting conservatives for tax scrutiny in

2012 election, Wash. Post (May 10, 2013), https://www.washingtonpost.com/business

/economy/irs-admits-targeting-conservatives-for-tax-scrutiny-in-2012-election/2013/

05/10/3b6a0ada-b987-11e2-92f3-f291801936b8_story.html.

      80.       The TIGTA Report concluded that the IRS, both before and during the

2012 election cycle, had engaged in the following: (a) targeting of tax-exempt



FREEDOM PATH’S COMPLAINT                                                            23
             Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 24 of 55



applications from perceived conservative organizations for additional scrutiny and

inquiry based on “inappropriate criteria”—including organizational names and policy

positions; (b) significantly delaying the processing of these applications, keeping

them open over twice the length of time typically required to process tax-exempt

applications; and (c) requesting additional information from these applicants that

was entirely unnecessary and irrelevant to the IRS’s determination regarding the

organization’s tax-exempt status. See TIGTA Report at 5-20.

       81.     On June 26, 2013, the IRS sent Freedom Path another letter—with no

reference to and without withdrawing the previous letters dated February 20 and

April 24—stating that the IRS was instituting a new optional expedited process, i.e.,

the “Optional Expedited Process for Certain Applications Under Section 501(c)(4),”

for certain organizations applying for exemption under § 501(c)(4). See IRS Letter

5228 (Rev. 9-2013), attached as Exhibit 4.

       82.     Through this process, Freedom Path could receive approval of its

pending application if it made (i) certain characterizations of its past and current

political activities and (ii) promises of forbearance regarding its future spending on

political activities. Id.

       83.     Notably, the latter representations required Freedom Path to certify

under penalty of perjury that it would limit certain issue advocacy expenditures that

are nonetheless non-political in nature and constitutionally protected. See id.

       84.     Freedom Path declined to participate in the optional expedited process.




FREEDOM PATH’S COMPLAINT                                                           24
            Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 25 of 55



      85.     Seemingly in response, the IRS sent Freedom Path a “proposed denial”

of its Application for Exemption. See IRS Proposed Denial, attached as Exhibit 5

(without enclosures).

      86.     Using the 11-factor Facts and Circumstances Test to analyze Freedom

Path’s television advertisements and mailers, the IRS’s “proposed denial” letter

concluded that Freedom Path engaged in too much political campaign intervention to

attain tax-exempt status as a 26 U.S.C. § 501(c)(4) organization. See id. at 5-9.

      87.     Specifically, the IRS’s “proposed denial” letter included a summary of

the Facts and Circumstances Test in the “LAW” section of its letter; this was followed

by an “ANALYSIS” section that applied the Facts and Circumstances Test to two

television advertisements, “Repeal It” and “Three Men,” that Freedom Path had

directed to the general public. See id. The “proposed denial” letter stated that the two

advertisements are not issue advocacy for purposes of analyzing 26 U.S.C. § 501(c)(4)

status but are, instead, political campaign intervention. Id. at 8 (“Accordingly, based

on all of the facts and circumstances, we conclude that the two television

advertisements and three mailers that express approval for Candidate2 also

constituted campaign intervention.”).

      88.     Freedom Path filed detailed responses to the September 2013 Letter

disputing the constitutionality of the Facts and Circumstances Test and the manner

in which the IRS was seeking to apply it to Freedom Path’s speech.

      89.     The time and resources necessary to research, draft, and file such

responses cost Freedom Path not less than $10,160.50 in legal fees that it would not



FREEDOM PATH’S COMPLAINT                                                             25
            Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 26 of 55



have incurred but for the IRS’s unlawful application of an unconstitutional Facts and

Circumstance Test to its speech.

      90.     This forced Freedom Path to divert funds, which would otherwise have

been spent on advocacy and other forms of communication and speech in the future.

Bensing Decl. ¶¶ 14-15.

      2020 Final Determination.

      91.     Freedom Path would ultimately not obtain a final determination from

the IRS about its 26 U.S.C. § 501(c)(4) status until years later—in February 2020.

      92.     As the TIGTA Report recognized, delays in IRS processing of tax-exempt

status applications are costly: “[T]his means that potential donors and grantors could

be reluctant to provide donations or grants. . . . The delays may have also prevented

some organizations from receiving certain benefits of the tax-exempt status. For

example, if organizations are approved for tax-exempt status, they may receive

exemption from certain State taxes and reduced postal rates. For organizations that

may eventually be denied tax-exempt status but have been operating while their

applications are pending, the organizations will be required to retroactively file

income tax returns and may be liable to pay income taxes for, in some cases, more

than two years.” TIGTA Report at 12.

      93.     In its February 20, 2020 final adverse determination letter, the IRS

determined that Freedom Path did not qualify for exemption from federal income tax

under 26 U.S.C. § 501(a) as a § 501(c)(4) organization. The IRS stated that it made

this adverse determination on the basis that Freedom Path’s “primary activity is



FREEDOM PATH’S COMPLAINT                                                             26
            Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 27 of 55



making political expenditures in support or in opposition of candidates running for

elected office.” Final Determination Letter at 1, attached as Exhibit 6.

      94.     This analysis was based on a total of 26 television advertisements and

direct mailings issued by Freedom Path. Id. at 12.

      95.     The IRS arrived at this conclusion because it “estimated” that Freedom

Path spent 60% of its direct expenditures in 2012 on political campaign intervention,

but spent only 30% on issue advocacy. Id. at 18.

      96.     But these funding determinations—by which the IRS determined that

Freedom Path’s “primary activity” was influencing elections—were based on the

IRS’s incorrect classification of certain textbook examples of issue advocacy as

“political campaign intervention.”

      97.     Most   importantly,    the    IRS    determined   that   two   television

advertisements (the “Repeal It” and “Three Men” advertisements discussed in more

detail below at Paragraphs 134-192), were “political campaign intervention.” The IRS

made clear that determining what constitutes political campaign intervention is a

facts-and-circumstances inquiry. See, e.g., id. at 16-17 & 17 n.7.

      98.     But for the IRS determining that the “Repeal It” television

advertisements was political campaign intervention, Freedom Path would not have

been denied 26 U.S.C. § 501(c)(4) status.

      99.     But for the IRS determining that the “Three Men” television

advertisement was a political campaign intervention, Freedom Path would not have

been denied 26 U.S.C. § 501(c)(4) status.



FREEDOM PATH’S COMPLAINT                                                            27
          Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 28 of 55



      100.   The Final Determination Letter discusses a total of 26 advertisements

and direct mail communications. According to the IRS, these 26 advertisements and

direct mailings comprised “substantially all” (more than 90%) of Freedom Path’s

direct expenditures in 2012. Id. at 12.

      101.   The IRS noted other miscellaneous expenditures. Id. at 14.

      102.   These other expenditures had no effect on the IRS’s ultimate

determination of Freedom Path’s 26 U.S.C. § 501(c)(4) status.

      103.   The parties agreed on how to classify most of the 26 advertisements and

mailings at issue.

      104.   Regarding the television advertisements, 3 of the 6 were reported by

Freedom Path to the Federal Election Commission (“FEC”) as independent

expenditures “expressly advocating the election or defeat of a clearly identified

candidate that is not made in cooperation, consultation, or concert with, or at the

request or suggestion of, a candidate, a candidate’s authorized committee, or their

agents, or a political party or its agents” under 11 C.F.R. § 100.16(a). Id. at 12

(emphasis added).

      105.   Similarly, 3 of the 20 direct mailings were reported by Freedom Path to

the FEC as independent expenditures that were express advocacy. Id. at 13.

      106.   The IRS acknowledged that 1 of the 6 television advertisements was not

political campaign intervention. Id. at 18.

      107.   And the IRS acknowledged that 12 of the 20 direct mailings were not

political campaign intervention. Id.



FREEDOM PATH’S COMPLAINT                                                         28
          Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 29 of 55



      108.   The dispute thus centered primarily on how to classify 2 other television

advertisements (“Repeal It” and “Three Men”).

      109.   The dispute also involved the remaining 5 direct mailings.

      110.   The IRS determined that these remaining 2 television advertisements

(which mentioned Orrin Hatch) and the remaining 5 direct mailings (2 of which

mentioned Dan Liljenquist and 3 of which mentioned Orrin Hatch) constituted

political campaign intervention. Id. at 17.

      111.   These 2 television advertisements (“Repeal It” and “Three Men”) were

not political campaign intervention.

      112.   These 2 television advertisements (“Repeal It” and “Three Men”) were

issue advocacy.

      113.   These remaining 5 direct mailings were not political campaign

intervention.

      114.   These remaining 5 direct mailings were issue advocacy.

      115.   The IRS noted that Freedom Path reported the “Three Men” television

advertisement to the FEC as an “electioneering communication” because the

advertisement aired within 30 days of the Utah Party convention, where candidates

could “win the [Republican] Party nomination for U.S. Senate outright with a

sufficient percentage of the delegate vote.” Id. at 12.

      116.   “Electioneering communication” is a phrase that does not appear in 26

U.S.C. § 501 or § 527.




FREEDOM PATH’S COMPLAINT                                                           29
            Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 30 of 55



         117.   “Electioneering communication” is a standard established for FEC

regulation in 52 U.S.C. § 30104(f)(3).

         118.   “Electioneering communication” covers communications that merely

(1) mention a candidate (2) within a certain time period before elections or primary

conventions. Id. § 30104(f)(3)(A).

         119.   “Electioneering communication” includes some communication that is

mere issue advocacy.

         120.   The concept of “electioneering communication” is not trying to measure

whether that communication is influencing or attempting to influence an election.

         121.   To assess Freedom Path’s 26 U.S.C. § 501(c)(4) status, the IRS examined

whether Freedom Path is “primarily engaged in promoting in some way the common

good and general welfare of the people of the community.” Final Determination Letter

at 14.

         122.   In making this determination, the IRS relied heavily on Revenue Ruling

2004-6’s 11-factor Facts and Circumstances Test.

         123.   The IRS did not discuss the validity or constitutionality of Revenue

Ruling 2004-6’s 11-factor Facts and Circumstances Test.

         124.   Instead, the IRS simply recited the Facts and Circumstances Test at

length and then applied it:

         Rev. Rul. 2004-6, 2004-1 C.B. 328, analyzes six situations to determine
         whether the organization described in each has expended funds for a
         § 527(e)(2) exempt function as a result of an advocacy communication on
         a public policy issue. A § 527(e)(2) exempt function means “the function
         of influencing or attempting to influence the selection, nomination,
         election, or appointment of any individual to any federal, state or local

FREEDOM PATH’S COMPLAINT                                                             30
           Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 31 of 55



       public office or office in a political organization, or the election of
       Presidential or Vice-Presidential electors, whether or not such
       individual or electors are selected, nominated, elected, or appointed.” All
       the facts and circumstances must be considered when making this
       determination. Factors that tend to show that an advocacy
       communication on a public policy issue is for a § 527(e)(2) exempt
       function include, but are not limited to, the following:

   •   The communication identifies a candidate for public office;
   •   The timing of the communication coincides with an electoral campaign;
   •   The communication targets voters in a particular election;
   •   The communication identifies that candidate’s position on the public
       policy issue that is the subject of the communication;
   •   The position of the candidate on the public policy issue has been raised
       as distinguishing the candidate from others in the campaign, either in
       the communication itself or in other public communications; and
   •   The communication is not part of an ongoing series of substantially
       similar advocacy communications by the organization on the same issue.

       In facts and circumstances, such as those described in the six situations,
       factors that tend to show that an advocacy communication on a public
       policy issue is not for a § 527(e)(2) exempt function include, but are not
       limited to, the following:

   •   The absence of any one or more of the factors listed above;
   •   The communication identifies specific legislation, or a specific event
       outside the control of the organization, that the organization hopes to
       influence;
   •   The timing of the communication coincides with a specific event outside
       the control of the organization that the organization hopes to influence,
       such as a legislative vote or other major legislative action (for example,
       a hearing before a legislative committee on the issue that is the subject
       of the communication);
   •   The communication identifies the candidate solely as .a government
       official who is in a position to act on the public policy issue in connection
       with the specific event (such as a legislator who is eligible to vote on the
       legislation); and
   •   The communication identifies the candidate solely in the list of key or
       principal sponsors of the legislation that is the subject of the
       communication.

Id. at 15-16.

       125.     The IRS’s legal analysis was cursory and flawed.

FREEDOM PATH’S COMPLAINT                                                               31
          Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 32 of 55



      126.   The IRS noted that 5 of the 6 television advertisements in 2012 and 8 of

the 20 direct mailings in 2012 were distributed in the “months” leading up to the

nominating convention and primary election in which these candidates were

competing. Id. at 17.

      127.   “Months” does not provide a meaningful timeframe for determining

whether speech is influencing or attempting to influence elections.

      128.   The IRS also erroneously suggested that merely mentioning a candidate

while expressing disapproval of a public policy (in 2 of the direct mailings) is an

independent expenditure that expressly advocates. See id.

      129.   The IRS used these incorrect determinations as to 2 of the television

advertisements and 5 of the direct mailings to arrive at an erroneous calculation of

the relative percentages of Freedom Path’s political versus issue advocacy

expenditures.

      130.   The IRS’s analysis ultimately rested on “estimated” percentages of

Freedom Path’s direct expenditures: The IRS concluded that the advertisements and

direct mailings that constituted political campaign intervention amounted to 60% of

Freedom Path’s direct expenditures—whereas only an estimated 30% of Freedom

Path’s direct expenditures did not constitute political campaign intervention. Id. at

18.

      131.   If the “Repeal It” television advertisement was treated as issue advocacy

and not political campaign intervention, that alone would drop this percentage from

about 60% to about 46%.



FREEDOM PATH’S COMPLAINT                                                           32
           Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 33 of 55



        132.   If the “Three Men” advertisement was treated as issue advocacy and not

political campaign intervention, that alone would drop the percentage from about

60% to about 47%.

        133.   If both the “Repeal It” and “Three Men” advertisements were treated as

issue advocacy and not political campaign intervention, these conclusions would drop

the percentage from about 60% to about 33%.

        Disputed Television Advertisements.

        134.   Freedom Path and its agents developed policy objectives and messaging

consistent with its mission and in furtherance of its exempt purpose, including the

ultimate creation of six television advertisements that Freedom Path distributed in

Utah.

        135.   In or about December 2011, Freedom Path sought to air a television

advertisement entitled “Leader.” See Autumn Productions Script (Dec. 27, 2011),

attached as Exhibit 7.

        136.   That “Leader” advertisement never aired because Freedom Path was

correctly worried that the IRS would erroneously deem it to be political campaign

intervention and thus affect Freedom Path’s 26 U.S.C. § 501(c)(4) status.

        137.   The proposed “Leader” advertisement included a call to action urging

Senator Orrin Hatch to “keep fighting ObamaCare.” But Freedom Path feared that

references to Senator Hatch’s “values” and “courage to lead” would be construed by

the IRS as political campaign intervention that constitutes an “exempt function”

under 26 U.S.C. § 527(e)(2).



FREEDOM PATH’S COMPLAINT                                                          33
          Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 34 of 55



      138.   Notably, under the IRS’s unlawful Facts and Circumstances Test, four

of the six factors could apply:

   a) The communication identifies a candidate for public office;

   b) The timing of the communication coincides with an electoral campaign;

   c) The communication targets voters in a particular election;

   d) The communication identifies that candidate’s position on the public
      policy issue that is the subject of the communication.

Rev. Rul. 2004-6, 2004-1 C.B. 328.

      139.   Freedom Path had no way of knowing whether the airing of the proposed

“Leader” advertisement in January 2012 or February 2012 would be deemed by the

IRS to “coincide[] with an electoral campaign.” Not only has the IRS failed to issue

guidance explaining how long before an election an advertisement must be aired so

as to not “coincide[] with an electoral campaign,” the IRS has also failed to issue

guidance as to whether a state party convention might constitute “an electoral

campaign.”

      140.   Freedom Path also sought to air the advertisement to bring the public’s

attention to the fact that Senator Hatch had been engaged in specific legislative

efforts to overturn the Affordable Care Act, and to encourage the general public to

voice their ongoing support for those efforts during a time while other Members of

the U.S. House of Representatives and U.S. Senate were focusing less on the issue

once the Affordable Care Act was signed into law.

      141.   Notwithstanding Freedom Path’s efforts to maintain the public’s focus

on repealing the Affordable Care Act, as to continue urging Senator Hatch to “keep

FREEDOM PATH’S COMPLAINT                                                         34
             Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 35 of 55



fighting ObamaCare,” Freedom Path feared that references to Senator Hatch’s

previous actions would be construed by the IRS as political campaign intervention

that constitutes an “exempt function” under 26 U.S.C. § 527(e)(2) because the

advertisement identifies his position on the public policy that is the subject of the

communication.

      142.     As a direct consequence of the IRS’s amorphous Facts and

Circumstances Test and the uncertainty as to how Revenue Ruling 2004-6’s

multifactor test would be applied to the proposed “Leader” advertisement, Freedom

Path was forced to mute itself by not distributing the proposed “Leader”

advertisement as planned.

      143.     Freedom Path has been and will be forced to continue curtailing similar

speech in the future without the judicial relief sought in this action.

      144.     Freedom Path’s concerns about airing the “Leader” advertisement

proved to be correct.

      145.     In the Final Determination Letter, the IRS adopted and applied its

vague Facts and Circumstances Test to the speech that Freedom Path actually did

engage in.

      146.     Freedom Path aired its first television advertisement in July 2011 on

the subject of the Balanced Budget Amendment. This advertisement encouraged

passage of a Balanced Budget Amendment and called for an end to “runaway

spending.” Freedom Path later aired this same advertisement from May 21 to May

25, 2012.



FREEDOM PATH’S COMPLAINT                                                           35
          Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 36 of 55



      147.   The IRS eventually concluded this advertisement constituted issue

advocacy and not political campaign intervention.

      148.   Freedom Path aired its second television advertisement, “Repeal It,”

statewide in Utah in late January and early February 2012.

      149.   The on-screen visuals/text and audio for Freedom Path’s “Repeal It”

advertisement stated:

                  Audio                      On-Screen Visuals and Text
  ObamaCare.                              Visual: Photo of President Obama
  A trillion dollars in new government    next to a massive stack of paperwork
  spending.                               and stethoscope.

                                          Text: ObamaCare
                                          $1.5 TRILLION
                                          New Government Spending
                                          Press Release, National Federation of
                                          Independent Business
                                          Nov. 9, 2011
  And devastating to small business.      Visual: Sign that says “CLOSED”

                                          Text: ObamaCare
                                          Devastating to Small Business
  But ObamaCare can still be stopped.     Visual: Photo of President Obama
                                          next to a massive stack of paperwork
                                          and stethoscope.

                                          Text: ObamaCare
                                          CAN STILL BE STOPPED




FREEDOM PATH’S COMPLAINT                                                          36
         Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 37 of 55



  Utah’s Orrin Hatch has sponsored a        Visual: Photo of Senator Orrin Hatch
  bill to repeal it. The first to call it   and photo of U.S. Capitol.
  unconstitutional, Hatch has even
  personally signed a brief to have the     Text: U.S. Senator Orrin Hatch:
  courts nullify it.                        ObamaCare
                                            REPEAL IT
                                            S. 192 Repeal the Job-Killing Health
                                            Care Act
  Declaring ObamaCare                       Visual: Photo of Senator Orrin Hatch
  unconstitutional.                         and photo of U.S. Constitution.

                                            Text: U.S. Senator Orrin Hatch:
                                            ObamaCare
                                            UNCONSTITUTIONAL
                                            “Democrats Shred Constitution,”
                                            Investor’s Business Daily, Oct. 2009
  Senator Hatch has personally signed       Visual: Photo of Senator Orrin Hatch
  a brief to have the courts nullify it.    and photo of hand signing document.

                                            Text: U.S. Senator Orrin Hatch:
                                            ObamaCare
                                            NULLIFY IT
                                            “Democrats Shred Constitution,”
                                            Investor’s Business Daily, Oct. 2009
  Orrin Hatch, leading the conservative     Visual: Photo of Senator Orrin Hatch
  charge to repeal ObamaCare.
                                            Text: Tell Senator Hatch:
                                            Keep leading the fight!
                                            Call (202) 224-3121
                                            LEADING THE FIGHT AGAINST
                                            ObamaCare
                                            Paid for by Freedom Path

      150.   In the Final Determination Letter, the IRS deemed this “Repeal It”

advertisement to be political campaign activity in support of Senator Hatch’s

candidacy under the Facts and Circumstances Test.

      151.   Notably, at the time of the advertisement, Senator Hatch served as a

member of two committees with important oversight responsibilities involving the




FREEDOM PATH’S COMPLAINT                                                           37
          Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 38 of 55



Affordable Care Act.2 He was the ranking member of the Senate Finance Committee,

which has oversight over the IRS—a federal agency tasked with implementation of

many aspects of the Affordable Care Act. He was also a member of the Senate Health,

Education, Labor and Pensions Committee, which has oversight over the Department

of Health and Human Services.

      152.     The “Repeal It” advertisement finished airing more than sixty days

before the Utah Republican State Convention3 and more than four months before the

Republican primary election.4

      153.     The “Repeal It” advertisement did not qualify as “electioneering

communication” for purposes of FEC regulation. See 52 U.S.C. § 30104(f)(3)

(requiring communication to be made within “30 days before a primary” election or

convention).

      154.     The IRS concluded the “Repeal It” advertisement was political campaign

intervention.

      155.     The “Repeal It” advertisement aired immediately before several

important legislative developments related to the Affordable Care Act, and these

involved either votes or possible legislative actions on the part of the U.S. Senate and

Senator Hatch.




2 Senator Hatch retired as a U.S. Senator on January 3, 2019.
3 The 2012 Utah Republican State Convention was held on April 21, 2012. It was
attended by approximately 4,000 delegates selected by local party committees in the
State of Utah.
4 The State of Utah’s 2012 primary election was held on June 26, 2012.


FREEDOM PATH’S COMPLAINT                                                             38
          Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 39 of 55



       156.   For example: (i) on February 1, 2012, Senator Hatch signed on as a co-

sponsor of legislation repealing certain aspects of the Affordable Care Act; (ii) on

February 9, 2012, Senator Hatch was an original co-sponsor of an amendment to

amend the Affordable Care Act to protect rights of conscience with regard to

requirements for coverage of specific items and services; (iii) on February 17, 2012,

the Senate voted on a budget compromise bill that would have offset new spending

by reducing funds for certain programs tied to the 2010 healthcare overhaul; (iv) on

March 1, 2012, the Senate voted on an amendment that would allow health insurance

plans to deny coverage to provisions for medical services that run counter to the plan

sponsor’s or employer’s religious beliefs and would also establish a private right of

legal action for enforcement of the coverage exemptions; (v) on May 16, 2012, the

Senate voted to consider a plan to repeal the Affordable Care Act and overhaul of the

Medicare and Medicaid programs; and (vi) on May 24, 2012, the Senate voted on an

amendment that would repeal certain aspects of the Affordable Care Act.

       157.   During the remainder of the decade, Members of the U.S. Senate and

U.S. House of Representatives proposed multiple bills to repeal the Affordable Care

Act.

       158.   During the remainder of the decade, the U.S. House of Representatives

voted dozens of times to repeal the Affordable Care Act.

       159.   Beginning on March 21, 2012, Freedom Path distributed another

television advertisement, “Three Men,” that also aired statewide in Utah. The on-

screen visuals/text and audio for Freedom Path’s “Three Men” advertisement stated:



FREEDOM PATH’S COMPLAINT                                                           39
         Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 40 of 55



                   Audio                     On-Screen Visuals and Text
  Debt. More than 15 trillion dollars Visual: Image of a running National
  that will cripple our next generation. Debt Clock with debt increasing by
                                         the second; overlaying a background
                                         photo of the White House
  But conservative Utah Senators Orrin Visual: Photos of Senators Orrin
  Hatch and Mike Lee have authored       Hatch and Mike Lee; photo of the
  the Balanced Budget Amendment to       U.S. Constitution; photo of stop sign
  stop Washington’s runaway spending. with the text “STOP RUNAWAY
                                         SPENDING”

                                         Text: SENATOR ORRIN HATCH
                                         SENATOR MIKE LEE
                                         Authors of the BALANCED BUDGET
                                         AMENDMENT
                                         STOP RUNAWAY SPENDING
  It’s the bold conservative plan        Visual: Photo of Mitt Romney; photo
  supported by Mitt Romney to get        of the American flag
  spending under control.
                                         Text: BALANCED BUDGET
                                         AMENDMENT
                                         BOLD CONSERVATIVE PLAN
  Call Senators Hatch and Lee.           Visual: Photos of Senator Orrin
                                         Hatch, Senator Mike Lee, Mitt
                                         Romney

                                         Text: Tell SENATORS HATCH and
                                         LEE:
                                         KEEP LEADING THE FIGHT!
                                         Call (202) 224-3121
  Tell them to keep fighting for the     Visual: Photos of Senator Orrin
  Balanced Budget Amendment.             Hatch, Senator Mike Lee, Mitt
                                         Romney

                                         Text: Tell SENATORS HATCH and
                                         LEE:
                                         KEEP LEADING THE FIGHT!
                                         FOR THE BALANCED BUDGET
                                         AMENDMENT




FREEDOM PATH’S COMPLAINT                                                         40
              Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 41 of 55



   And for the future of America.             Visual: Photos of Senator Orrin
                                              Hatch, Senator Mike Lee, Mitt
                                              Romney

                                              Text: Tell SENATORS HATCH and
                                              LEE:
                                              KEEP LEADING THE FIGHT!
                                              FOR THE FUTURE OF AMERICA
   Freedom Path is responsible for the        Text: PAID FOR BY FREEDOM
   content of this advertising.               PATH. FREEDOM PATH IS
                                              RESPONSIBLE FOR THE
                                              CONTENT OF THIS ADVERTISING.
                                              NOT AUTHORIZED BY ANY
                                              CANDIDATE OR CANDIDATE’S
                                              COMMITTEE. WWW.FREEDOM-
                                              PATH.ORG

       160.     In the Final Determination Letter, the IRS deemed this “Three Men”

advertisement to be political campaign intervention activity in support of Senator

Hatch’s candidacy under the Facts and Circumstances Test.

       161.     Freedom Path aired its first advertisement encouraging the passage of

a Balanced Budget Amendment in 2011, shortly after it was introduced.

       162.     The Final Determination Letter suggests that “Repeal It” and “Three

Men” failed to discuss legislation that was not scheduled for a vote and did not involve

additional action since introduction in the year prior to the date on which the

advertisements aired.

       163.     Issue advocacy is not limited to legislation that is currently scheduled

for a vote.

       164.     Issue advocacy is not limited to legislation that has had active

consideration in a particular legislative chamber since it was introduced.




FREEDOM PATH’S COMPLAINT                                                             41
          Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 42 of 55



      165.   While the IRS suggests in the Final Determination Letter that the

Balanced Budget Amendment was no longer a relevant issue in Congress in 2012, the

facts suggest otherwise.

      166.   On March 29, 2012, for example, while the “Three Men” advertisement

was still on the air, Senator Rand Paul introduced a budget resolution co-sponsored

by Utah Senator Mike Lee that would have made “it out of order to consider in the

Senate any budget resolution after the enactment of this resolution until a balanced

budget amendment to the U.S. Constitution has been adopted, except by a

supermajority waiver.” S. Con. Res. 39, 112th Cong. (2012).

      167.   The legislation discussed in these advertisements was introduced and

remained on the calendar during the 112th Congress.

      168.   The introduction of legislation alone is “major legislative activity,” as

introduction is the first formal step to the consideration of legislation by the U.S.

Senate as a whole and is an activity outside the control of Freedom Path. See U.S.

Senate R. of Procedure § 288j (112th Cong.).

      169.   Neither the “Repeal It” nor the “Three Men” advertisement references

an election or contains a statement of support for Senator Hatch’s candidacy.

      170.   Neither the “Repeal It” nor the “Three Men” advertisement takes a

position on Senator Hatch’s character, qualifications, or fitness for office.

      171.   Without having independent and additional knowledge, a viewer of

“Repeal It” or “Three Men” would not even know from these communications that

Senator Hatch was a candidate for public office.



FREEDOM PATH’S COMPLAINT                                                           42
             Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 43 of 55



      172.     Both the “Repeal It” and “Three Men” advertisements urge the public to

take action regarding specific legislation or major legislation.

      173.     Specifically, they encourage viewers to contact their Senator(s), provide

the viewers the official Senate phone number, and then ask viewers to make their

opinion about the legislation and policies at issue in the advertisements known to

their Senator(s).

      174.     The Final Determination Letter states that Freedom Path “did not

provide . . . any communications . . . produced or distributed after the . . . primary

election” regarding the national debt or legislative repeal of the Affordable Care Act.

Final Determination Letter at 17.

      175.     Issue advocacy is not limited to communications that are made

repeatedly or made immediately after elections.

      176.     The Supreme Court in WRTL held that this timing should not support

an inference that Freedom Path sought to influence an election or conduct political

campaign intervention.

      177.     In the Final Determination Letter, the IRS makes clear that the Facts

and Circumstances Test puts significant weight on the timing of communications in

assessing whether a communication is influencing or attempting to influence

elections.

      178.     This contradicts the U.S. Supreme Court’s warning that “contextual

factors . . . should seldom play a significant role in the inquiry” whether




FREEDOM PATH’S COMPLAINT                                                             43
             Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 44 of 55



communication is influencing or attempting to influence elections. WRTL, 551 U.S.

at 473.

      179.     Furthermore, the Facts and Circumstances Test apparently penalizes

Freedom Path for airing communications during an election year.

      180.     An election year is the specific period of time in which public officials

and the public are more likely to be affected by the communications of issue advocacy.

See, e.g., Saul Zipkin, The Election Period and Regulation of the Democratic Process,

18 Wm. & Mary Bill Rts. J. 533, 544 (2010) (“The pre-election period is a time of

heightened engagement with the democratic process: a time when both voters and

political actors are more attentive to one another.”).

      181.     The “Repeal It” and “Three Men” advertisements do not contain many

of the factors that are indicia of political campaign intervention activity under

Revenue Ruling 2004-6, which are listed in Paragraph 38 above.

      182.     The “Repeal It” and “Three Men” advertisements aired more than sixty

days before the primary election.

      183.     The “Repeal It” and “Three Men” advertisements aired in Utah

statewide.

      184.     The “Repeal It” and “Three Men” advertisements were not efficiently

targeted to the approximately 4,000 delegates attending the state convention.

      185.     The “Repeal It” and “Three Men” advertisements did not raise an issue

that distinguished Senator Hatch from his opponent.




FREEDOM PATH’S COMPLAINT                                                             44
           Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 45 of 55



       186.   The “Repeal It” and “Three Men” advertisements contain many of the

characteristics of communications that do not constitute political campaign

intervention activity, which are listed in Paragraph 39 above.

       187.   The “Repeal It” and “Three Men” advertisements identify specific

legislation, legislative public policy issues, and major legislative action that they hope

to influence and that are outside the control of Freedom Path.

       188.   The “Repeal It” and “Three Men” advertisements correspond to

legislative events, such as the introduction of legislation and addition of co-sponsors

to legislation.

       189.   The “Repeal It” and “Three Men” advertisements identify Senator Hatch

only in his capacity as a legislator.

       190.   As discussed above, the IRS incorrectly determined that the “Repeal It”

and “Three Men” television advertisements, as well as 5 direct mailings, constituted

political campaign intervention.

       191.   Because of these erroneous findings, the IRS estimated that 60% of

Freedom Path’s direct expenditures constituted political campaign intervention—

thus precluding Freedom Path from being exempt as a § 501(c)(4) organization.

       192.   But if the IRS had made a correct determination with regard to either

of the 2 television advertisements, it could not have rationally concluded that

Freedom Path’s “primary activity” was making political expenditures to influence or

attempt to influence elections—because that direct-expenditure percentage would

have been reduced from 60% to at least less than 50%.



FREEDOM PATH’S COMPLAINT                                                               45
           Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 46 of 55



       193.   Further, if the IRS had made a correct determination with regard to

both television advertisements, it could not have rationally concluded that Freedom

Path’s “primary activity” was making political expenditures to influence or attempt

to influence elections—because that direct-expenditure percentage would have been

reduced from 60% to approximately 33%.

                                 CAUSES OF ACTION

                                 COUNT I
               Declaratory Judgment Pursuant to 26 U.S.C. § 7428

       194.   Freedom Path realleges and incorporates by reference the preceding

paragraphs of this Complaint as though fully set forth herein.

       195.   The IRS erred by concluding that Freedom Path is not exempt under 26

U.S.C. § 501(c) because Freedom Path meets both the statutory and regulatory

requirements that it be “operated exclusively for the promotion of social welfare,” 26

U.S.C. 501(c)(4)(A)—defined as being “primarily engaged in promoting in some way

the common good and general welfare of the people of the community.” 26 C.F.R.

§ 1.501(c)(4)-1(a)(2)(i).

       196.   Freedom Path is entitled to a declaratory judgment that it has 26 U.S.C.

§ 501(c)(4) tax-exempt status.

       197.   Freedom Path is entitled to a declaratory judgment that the IRS’s

amorphous Facts and Circumstances Test, identified in Paragraphs 38-39, is invalid.

       198.   This Court may grant declaratory relief to an organization challenging

the IRS’s final determination that the organization is not exempt under 26 U.S.C.

§ 501(c). See 26 U.S.C. § 7428(a)(1)(E).

FREEDOM PATH’S COMPLAINT                                                           46
           Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 47 of 55



       199.   Because Freedom Path is an exempt organization and exhausted

administrative remedies, it seeks a declaratory ruling that Freedom Path qualifies

for tax exemption under 26 U.S.C. § 501(c)(4).

                                   COUNT II
                                   Vagueness
                 Violations of the First and Fifth Amendments
                 Declaratory Judgment and Injunctive Relief

       200.   Freedom Path realleges and incorporates by reference the preceding

paragraphs of this Complaint as though fully set forth herein.

       201.   The IRS’s Facts and Circumstances Test is unconstitutionally vague—

both facially and as applied. It provides inadequate notice to Freedom Path—and

similar issue advocacy groups—about what is permissible and impermissible speech.

And it fails to provide IRS officials with “explicit guidelines in order to avoid arbitrary

and discriminatory enforcement.” Big Mama Rag, 631 F.2d at 1035; see also Hynes,

425 U.S. at 622 (a law must “provide explicit standards for those who apply” it)

(citation omitted). The IRS itself has admitted as much. See 78 Fed. Reg. at 71536-37

(acknowledging the need for “sharper” rules that would afford “greater certainty” to

the public and the government). This vague test encourages and allows arbitrary

enforcement. As a result, Freedom Path was required to “steer far wider of the

unlawful zone, than if the boundaries of the forbidden areas were clearly marked.”

Baggett v. Bullitt, 377 U.S. 360, 372 (1964) (citation and quotation marks omitted).

       202.   In stark contrast to the objective standards adopted by the U.S.

Supreme Court for measuring whether an organization’s primary purpose is

influencing elections, the IRS has blatantly ignored the Court’s applicable precedent

FREEDOM PATH’S COMPLAINT                                                                47
          Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 48 of 55



and continued to apply the amorphous Facts and Circumstances Test to Freedom

Path’s speech. The 11 factors that the IRS considers when attempting to apply its

Facts and Circumstances Test contained in Revenue Ruling 2004-6 are so grossly

indeterminate, and their application so grossly imprecise, that Freedom Path and

others like it lack adequate notice of the meaning and requirements of the law. And

IRS officials lack “explicit guidelines in order to avoid arbitrary and discriminatory

enforcement.” Big Mama Rag, 631 F.2d at 1035 (collecting cases); see Hynes, 425 U.S.

at 622.

      203.   Vagueness concerns are heightened here where IRS’s enforcement of the

Facts and Circumstances Test implicates Freedom Path’s First Amendment rights:

“These standards are especially stringent, and an even greater degree of specificity is

required, where, as here, the exercise of First Amendment rights may be chilled by a

law of uncertain meaning.” Big Mama Rag, 631 F.2d at 1035 (collecting cases); see

Hynes, 425 U.S. at 620 (“The general test of vagueness applies with particular force

in review of laws dealing with speech.”).

      204.   The standard for determining whether a group gets § 501(c)(4) tax-

exempt status must be given a construction allowing those groups to do issue

advocacy or else it is vague, overbroad, and a violation of the First Amendment.

      205.   The standard for determining whether a group’s primary purpose is

influencing or attempting to influence elections, under § 527, must be given a

construction that does not cover issue advocacy or else it is vague, overbroad, and a

violation of the First Amendment.



FREEDOM PATH’S COMPLAINT                                                            48
            Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 49 of 55



      206.    Therefore, Freedom Path seeks a declaration that the IRS’s Facts and

Circumstances Test contained in Revenue Ruling 2004-6 is facially void for vagueness

in violation of the Due Process Clause of the Fifth Amendment or the First

Amendment and a permanent injunction against its enforcement.

      207.    Freedom Path also seeks a declaration that the IRS’s Facts and

Circumstances Test contained in Revenue Ruling 2004-6, as applied in this case, is

void for vagueness in violation of the Due Process Clause of the Fifth Amendment or

the First Amendment and a permanent injunction against its enforcement.

                                    Count III
                                  Free Speech
                       Violations of the First Amendment
                       Declaratory and Injunctive Relief

      208.    Freedom Path realleges and incorporates by reference the preceding

paragraphs of this Complaint as though fully set forth herein.

      209.    The Facts and Circumstances Test used by Defendant IRS to analyze

and guide Freedom Path’s speech is in direct conflict with the U.S. Supreme Court’s

clear guidelines relating to issue advocacy and campaign speech. See, e.g., WRTL, 551

U.S. 449.

      210.    The   IRS’s   determination   here   about   Freedom       Path’s   speech

unconstitutionally burdened and chills Freedom Path’s speech.

      211.    Additionally, the Facts and Circumstances Test is unconstitutionally

overbroad because a “substantial number of [the Test’s] applications are

unconstitutional, judged in relation to” whatever legitimate sweep the Test may have.

United States v. Stevens, 559 U.S. 460, 473 (2010) (citation omitted).


FREEDOM PATH’S COMPLAINT                                                             49
           Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 50 of 55



       212.   The Supreme Court has disapproved of similarly amorphous multifactor

tests designed to judge permissible from impermissible speech. See Citizens United,

558 U.S. at 336 (“First Amendment standards must eschew the open-ended rough-

and-tumble of factors, which invit[es] complex argument in a trial court and a

virtually inevitable appeal.”) (quoting WRTL, 551 U.S. at 469 (controlling op.

of Roberts, C.J.)).

       213.   Likewise, the Supreme Court has disapproved of many of the individual

factors the IRS relies on in its Facts and Circumstances test. As an initial matter,

many of the factors rely on “contextual factors” which “should seldom play a

significant role in the inquiry” into the objective content of the speech. WRTL, 551

U.S. at 473. And more specifically, the Court has identified certain factors as either

irrelevant or inappropriate to the inquiry. See Paragraphs 47-52

       214.   As a result, the Facts and Circumstances Test stands in stark contrast

to the standard adopted by the U.S. Supreme Court in WRTL in 2007. The IRS has

blatantly ignored the Court’s applicable precedent and continued to apply the

amorphous, vague, and overly broad Facts and Circumstances Test to Freedom Path’s

speech.

       215.   This “test” is grossly indeterminate, and its guidance to would-be

speakers and social welfare organizations grossly imprecise, that the speaker cannot

be sure what speech is protected and what is prohibited, Thomas, 323 U.S. at 534-36,

resulting in processes for determining exempt function activity or the Exempt

Application process that are inherently unfair and unconstitutional, see NAACP v.



FREEDOM PATH’S COMPLAINT                                                           50
            Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 51 of 55



Button, 371 U.S. 415, 432-33 (1963) (“Because First Amendment freedoms need

breathing space to survive, government may regulate in the area only with narrow

specificity.”).

       216.       The IRS’s use of the subjective Facts and Circumstances Test contained

in Revenue Ruling 2004-6 to determine Freedom Path’s tax-exempt status or “exempt

function activity” is evidenced in the Final Determination letter, and caused Freedom

Path not to run certain genuine issue advertisements protected under WRTL, and

will continue to cause Freedom Path not to run such advertisements in the future.

Keyishian v. Board of Regents, 385 U.S. 589, 604 (1967) (“When one must guess what

. . . utterance may lose him his position, one necessarily will ‘steer far wider of the

unlawful zone.’”) (quoting Speiser v. Randall, 357 U.S. 513, 526 (1958)).

       217.       Freedom Path seeks a declaration that the IRS’s Facts and

Circumstances Test contained in Revenue Ruling 2004-6 is unlawful as applied,

overbroad, and facially in violation of the First Amendment and a permanent

injunction against its enforcement.

                                       COUNT IV
                    Violations of the Administrative Procedure Act
                                    Contrary to Law
                     Declaratory Judgment and Injunctive Relief

       218.       Freedom Path realleges and incorporates by reference the preceding

paragraphs of this Complaint as though fully set forth herein.

       219.       The IRS violated the Administrative Procedure Act (APA) by acting

contrary to law in denying Freedom Path’s application for 26 U.S.C. § 501(c)(4)

status. See 5 U.S.C. § 706.

FREEDOM PATH’S COMPLAINT                                                             51
          Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 52 of 55



      220.   The IRS unlawfully withheld and unreasonably delayed Freedom Path’s

§ 501(c)(4) tax-exempt status. See id.

      221.   The IRS abused its discretion and acted not in accordance with law in

violating the Constitution, as explained above. See id.

      222.   The IRS abused its discretion and acted not in accordance with law in

rejecting Freedom Path’s application for 26 U.S.C. § 501(c)(4) status. See id.

      223.   The IRS acted contrary to law in using its vague Facts and

Circumstances Test to essentially determine that Freedom Path was a political

organization under 26 U.S.C. § 527.

      224.   Freedom Path seeks a declaration that the IRS unlawfully withheld,

unreasonably delayed, abused its discretion, and acted not in accordance with law—

thus violating the Administrative Procedure Act in many ways—in denying Freedom

Path’s application for 26 U.S.C. § 501(c)(4) status.

                                   COUNT V
                Violations of the Administrative Procedure Act
                           Arbitrary and Capricious
                 Declaratory Judgment and Injunctive Relief

      225.   Freedom Path realleges and incorporates by reference the preceding

paragraphs of this Complaint as though fully set forth herein.

      226.   The IRS violated the Administrative Procedure Act (APA) by acting

arbitrarily and capriciously in denying Freedom Path’s application for 26 U.S.C.

§ 501(c)(4) status. See 5 U.S.C. § 706.

      227.   The IRS’s Revenue Ruling 2004-6 is arbitrary and capricious.




FREEDOM PATH’S COMPLAINT                                                         52
           Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 53 of 55



      228.   The IRS applied and heavily relied on Revenue Ruling 2004-6 in denying

Freedom Path’s application for 26 U.S.C. § 501(c)(4) status.

      229.   The IRS itself has effectively conceded that it cannot apply its own non-

exhaustive, 11-factor test with any predictability. See 78 Fed. Reg. at 71536-37

(acknowledging the need for “sharper” rules that would afford “greater certainty” to

the public and the government).

      230.   Furthermore, the IRS failed to explain why its 11-factor Facts and

Circumstances Test in Revenue Ruling 2004-6 is not unconstitutionally vague or a

free speech violation—even though Freedom Path expressly challenged the 11-factor

test on those bases.

      231.   Freedom Path seeks a declaration that the IRS acted arbitrarily and

capriciously, and thus violated the Administrative Procedure Act, in denying its

application for 26 U.S.C. § 501(c)(4) status.


                              PRAYER FOR RELIEF

      WHEREFORE Freedom Path demands judgment against Defendants and in

favor of Freedom Path as follows:

      a.     declare Freedom Path is qualified for tax exemption to operate as an 26

U.S.C. § 501(c)(4) organization;

      b.     declare that the Facts and Circumstances Test contained in IRS

Revenue Ruling 2004-6, and any applicable rules and regulations implementing this

Revenue Ruling, are unconstitutionally vague in violation of the Due Process Clause

of the Fifth Amendment and the First Amendment;

FREEDOM PATH’S COMPLAINT                                                           53
             Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 54 of 55



        c.     declare that the Facts and Circumstances Test contained in IRS

Revenue Ruling 2004-6, and any applicable rules and regulations implementing this

Revenue Ruling, are unconstitutional restrictions on free speech—as applied,

overbroad, and facially—in violation of the First Amendment;

        d.     declare that the IRS’s ruling here about Freedom Path’s speech

unlawfully chilled and chills Freedom Path’s speech and the speech of other

organizations;

        e.     enjoin Defendants from using the Facts and Circumstances Test

contained in IRS Revenue Ruling 2004-6, and any applicable rules and regulations

implementing this Revenue Ruling;

        f.     enjoin Defendants from enforcing the IRS ruling here against Freedom

Path;

        g.     award Freedom Path its reasonable attorney’s fees, costs, and expenses

associated with this action pursuant to the Equal Access of Justice Act, 28 U.S.C.

§ 2412(d)(1)(A); and

        h.     award Freedom Path such other and further relief as this Court deems

necessary and proper.




FREEDOM PATH’S COMPLAINT                                                          54
          Case 1:20-cv-01349 Document 1 Filed 05/20/20 Page 55 of 55



Dated: May 20, 2020

Respectfully submitted,

                                         /s/ Scott A. Keller
                                         Scott A. Keller
                                         D.C. Bar No. 1632053
                                         BAKER BOTTS LLP
                                         700 K St. NW
                                         Washington, D.C. 20001
                                         (202) 639-7837
                                         scott.keller@bakerbotts.com

                                         Chris K. Gober
                                         D.C. Bar No. 975981
                                         The Gober Group PLLC
                                         7500 Rialto Blvd., Bldg. 1, Suite 250
                                         Austin, TX 78735
                                         (512) 354-1787
                                         cg@gobergroup.com




FREEDOM PATH’S COMPLAINT                                                         55
